Title: To Thomas Jefferson from Jesse Jordan, 27 July 1807
From: Jordan, Jesse
To: Jefferson, Thomas


                        
                            Sir
                     
                            Falmoth July 27th 1807.
                        
                        I am informed the president is in Want of a head Miller. I take the Liberty of offering as Such and flatter
                            My Self that few men can come Better recommended as an Experienced Miller and Mill Wright to trade—aged About 32 years
                            with a Small family In good Credit & will be will recommend By Mr. John Strode, as well as a number of other gentlemen.
                            of Culpeper County,
                        If a caracter of this Kind is Wanting. I Should be
                            happy to Serve and a Line by Post would be thankfuly Recd.—
                  By your most Obt & Very Humble Sevt.
                        
                            Jesse Jordan
                     
                        
                    